AMENDMENT NO. 1 TO

SENIOR SECURED SUPER-PRIORITY

DEBTOR IN POSSESSION

CREDIT AND SECURITY AGREEMENT

AMENDMENT NO. 1 TO SENIOR SECURED SUPER-PRIORITY DEBTOR IN POSSESSION CREDIT AND
SECURITY AGREEMENT, dated as of March 15, 2008 (this “Amendment”), is entered
into among TOUSA, INC., a Delaware corporation (the “Administrative Borrower”),
each subsidiary of the Administrative Borrower listed on Schedule I as a
“Subsidiary Borrower” (each, a “Subsidiary Borrower” and collectively, the
“Subsidiary Borrowers;” together with the Administrative Borrower, each a
“Borrower” and collectively, the “Borrowers”), each a debtor and
debtor-in-possession in the cases pending under Chapter 11 of the Bankruptcy
Code (as defined below) the “Borrowers”), the Lenders and Issuers (each as
defined below) and CITICORP NORTH AMERICA, INC., as Administrative Agent (in
such capacity, the “Administrative Agent”), and amends the Senior Secured
Super-Priority Debtor in Possession Credit and Security Agreement, dated as of
January 29, 2008 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among the Borrowers, the institutions from time
to time party thereto as lenders (the “Lenders”) and as Issuers (the “Issuers”),
the Administrative Agent, and the other agents, arrangers and bookrunners named
therein. Capitalized terms used herein and not otherwise defined herein shall
have the meanings ascribed to them in the Credit Agreement.

PRELIMINARY STATEMENTS

(1) On January 29, 2008 (the “Petition Date”), each of the Borrowers filed
voluntary petitions in the United States Bankruptcy Court for the Southern
District of Florida, Fort Lauderdale division (the “Bankruptcy Court”) for
relief (the “Cases”) under Chapter 11 of title 11 of the United States Code (the
“Bankruptcy Code”) and have continued in the possession of their assets and in
the management of their businesses pursuant to Sections 1107 and 1108 of the
Bankruptcy Code.

(2) The Borrowers, the Issuers, the Lenders and the Administrative Agent entered
into the Credit Agreement and now desire to amend the Credit Agreement in order
to effect the changes described below.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained in this Amendment, and for other good and valuable consideration, the
receipt and sufficiency of which hereby are acknowledged, the parties hereto
agree as follows:



      Section 1. Amendments to the Credit Agreement.

(a) Section 1.1 of the Credit Agreement is hereby amended by inserting the
following new definition in the appropriate alphabetical order:

“Interim Termination Date” means April 30, 2008 or, at the request of the
Administrative Borrower and with the written consent of the Administrative Agent
(which consent may be granted or withheld in the sole discretion of the
Administrative Agent) prior to April 30, 2008, a date not later than May 30,
2008.

(b) The definition of “Base Rate” set forth in Section 1.1 of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:

“Base Rate” means the greater of (i) the interest rate per annum publicly
announced from time to time by the Administrative Agent at its Domestic Lending
Office as its then base rate, and (ii) the Federal Funds Rate plus 0.50% per
annum; provided, however, that in no event shall the Base Rate be less than
5.75% per annum.

(c) The definition of “Scheduled Termination Date” set forth in Section 1.1 of
the Credit Agreement is hereby amended and restated in its entirety to read as
follows:

“Scheduled Termination Date” means, (i) if the Roll-Up Event does not occur and
the Final Order is not entered by the Bankruptcy Court by the Interim
Termination Date, the Interim Termination Date, (ii) if the Roll-Up Event does
not occur and the Final Order is entered with respect to the Interim/Permanent
Commitment by the Interim Termination Date, December 31, 2008 or (iii) if the
Roll-Up Date occurs, December 31, 2008.

(d) The third sentence of Section 2.2(a) of the Credit Agreement is hereby
amended by adding the following proviso at the end thereof:

; provided, however, prior to the Interim Termination Date, the Administrative
Borrower shall not request, and the Administrative Agent and each Lender shall
in no way be obligated to make, Eurodollar Rate Loans.

(e) Section 2.9(a) of the Credit Agreement is hereby amended by adding the
following sentence at the end thereof:

Notwithstanding the foregoing, prior to the Interim Termination Date, the
Administrative Borrower shall not elect (i) to convert Base Rate Loans or any
portion thereof to Eurodollar Rate Loans, or (ii) to continue Eurodollar Rate
Loans or any portion thereof for an additional Interest Period.

(f) The first paragraph of Section 3.2 of the Credit Agreement is hereby amended
and restated in its entirety to read as follows:

The obligation of each Lender to make any Loan and of each Issuer to Issue any
Letter of Credit (i) under the Interim/Permanent Commitment if the Roll-Up Event
has not occurred by the Interim Termination Date or (ii) under the Roll-up
Commitment is subject to the satisfaction of each of the following conditions:

(g) Section 8.1(v) of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:

(v) the Interim Order shall not have been replaced by the Final Order by the
Interim Termination Date; or



      Section 2. Conditions Precedent to the Effectiveness of this Amendment.

This Amendment shall become effective as of the date (the “Effective Date”)
when, and only when, each of the following conditions precedent shall have been
satisfied or waived by the Administrative Agent:

(i) Executed Counterparts. The Administrative Agent shall have received this
Amendment duly executed by each Borrower and the Lenders, the Issuers and the
Administrative Agent.

(ii) Corporate and Other Proceedings. All corporate and other proceedings, and
all documents, instruments and other legal matters in connection with the
transactions contemplated by this Amendment shall be reasonably satisfactory in
all respects to the Administrative Agent.

(iii) Amendment to Fee Letter. The Administrative Agent shall have received a
fully executed copy of the amendment dated as of the date hereof to the Fee
Letter.



      Section 3. Representations and Warranties.

On and as of the Effective Date, after giving effect to this Amendment, each
Borrower hereby represents and warrants to the Administrative Agent and each
Lender and Issuer as follows:

(i) this Amendment has been duly authorized, executed and delivered by each
Borrower and constitutes the legal, valid and binding obligations of such
Borrower enforceable against such Borrower in accordance with its terms and the
Credit Agreement as amended by this Amendment and constitutes the legal, valid
and binding obligation of such Borrower enforceable against such Borrower in
accordance with its terms, in each case, subject to applicable bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and similar laws
affecting creditors’ rights and remedies generally and subject to general
principals of equity, regardless of whether considered in a proceeding in equity
or at law;

(ii) each of the representations and warranties contained in Article IV of the
Credit Agreement is true and correct in all material respects on and as of the
Effective Date, as if made on and as of such date and except to the extent that
such representations and warranties specifically relate to a specific date, in
which case such representations and warranties shall be true and correct in all
material respects as of such specific date; provided, however, that references
therein to the “Credit Agreement” shall be deemed to refer to the Credit
Agreement as amended hereby and after giving effect to the consents and waivers
set forth herein; and

(iii) no Default or Event of Default has occurred and is continuing, after
giving effect to this Amendment.



      Section 4. Reference to the Effect on the Loan Documents.

(a) As of the Amendment Effective Date, each reference in the Credit Agreement
to “this Agreement,” “hereunder,” “hereof,” “herein,” or words of like import,
and each reference in the other Loan Documents to the Credit Agreement
(including, without limitation, by means of words like “thereunder”, “thereof”
and words of like import), shall mean and be a reference to the Credit Agreement
as amended hereby, and this Amendment and the Credit Agreement shall be read
together and construed as a single instrument. Each of the table of contents and
lists of Exhibits and Schedules of the Credit Agreement shall be amended to
reflect the changes made in this Amendment as of the Effective Date.

(b) Except as expressly amended hereby or specifically waived above, all of the
terms and provisions of the Credit Agreement and all other Loan Documents are
and shall remain in full force and effect and are hereby ratified and confirmed.

(c) The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of the Lenders, the Issuers, the Borrowers, or the Administrative Agent,
and shall not constitute a waiver or amendment of any other provision of any of
the Loan Documents or for any purpose except as expressly set forth in this
Amendment.

(d) This Amendment is a Loan Document.



      Section 5. Execution in Counterparts.

This Amendment may be executed in any number of counterparts and by different
parties in separate counterparts, each of which when so executed shall be deemed
to be an original and all of which taken together shall constitute one and the
same agreement. Signature pages may be detached from multiple separate
counterparts and attached to a single counterpart so that all signature pages
are attached to the same document. Delivery of an executed counterpart by
telecopy or electronic transmission shall be effective as delivery of a manually
executed counterpart of this Amendment.



      Section 6. Governing Law.

This Amendment and the rights and obligations of the parties shall be governed
by, and construed and interpreted in accordance with, the law of the State of
New York, except as governed by the Bankruptcy Code.



      Section 7. Submission to Jurisdiction.

Each party hereto hereby consents and agrees that the Bankruptcy Court shall
have exclusive jurisdiction to hear and determine any claims and disputes
between the Borrowers, Administrative Agent and Lenders pertaining to this
Amendment or any of the other Loan Documents or to any matter arising out of or
relating to this Amendment or any of the other Loan Documents.



      Section 8. Section Titles.

The section titles contained in this Amendment are and shall be without
substantive meaning or content of any kind whatsoever and are not a part of the
agreement between the parties hereto, except when used to reference a section.
Any reference to the number of a clause, sub-clause or subsection of any Loan
Document immediately followed by a reference in parenthesis to the title of the
section of such Loan Document containing such clause, sub-clause or subsection
is a reference to such clause, sub-clause or subsection and not to the entire
section; provided, however, that, in case of direct conflict between the
reference to the title and the reference to the number of such section, the
reference to the title shall govern absent manifest error. If any reference to
the number of a section (but not to any clause, sub-clause or subsection
thereof) of any Loan Document is followed immediately by a reference in
parenthesis to the title of a section of any Loan Document, the title reference
shall govern in case of direct conflict absent manifest error.



      Section 9. Notices.

All communications and notices hereunder shall be given as provided in the
Credit Agreement.



      Section 10. Severability.

The fact that any term or provision of this Agreement is held invalid, illegal
or unenforceable as to any person in any situation in any jurisdiction shall not
affect the validity, enforceability or legality of the remaining terms or
provisions hereof or the validity, enforceability or legality of such offending
term or provision in any other situation or jurisdiction or as applied to any
person.



      Section 11. Successors.

The terms of this Amendment shall be binding upon, and shall inure to the
benefit of, the parties hereto and their respective successors and permitted
assigns.



      Section 12. Waiver of Jury Trial.

TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE ADMINISTRATIVE AGENT, THE
LENDERS, THE ISSUERS AND THE BORROWERS IRREVOCABLY WAIVES TRIAL BY JURY IN ANY
ACTION OR PROCEEDING WITH RESPECT TO THIS AMENDMENT OR ANY OTHER LOAN DOCUMENT.

[SIGNATURE PAGES FOLLOW]

1

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers, trustees and general partners thereunto duly
authorized, as of the date first written above.

      TOUSA, INC., as the Administrative Borrower
By: /s/ Tommy McAden

 
  Name: Tommy McAden
 
  Title: EVP and CFO

      Subsidiary Borrowers: ENGLE HOMES RESIDENTIAL CONSTRUCTION, L.L.C. ENGLE
HOMES COMMERCIAL CONSTRUCTION, LLC ENGLE SIERRA VERDE P4, LLC ENGLE SIERRA VERDE
P5, LLC ENGLE/GILLIGAN, LLC ENGLE/JAMES LLC LB/TE #1, LLC LORTON SOUTH
CONDOMINIUM, LLC MCKAY LANDING LLC NEWMARK HOMES PURCHASING, L.P. NEWMARK HOMES,
L.L.C. NEWMARK HOMES, L.P. PREFERRED BUILDERS REALTY, INC. REFLECTION KEY, LLC
SILVERLAKE INTERESTS, L.C. TOI, LLC TOUSA/WEST HOLDINGS, INC. TOUSA ASSOCIATES
SERVICES COMPANY TOUSA HOMES ARIZONA, LLC TOUSA HOMES COLORADO, LLC TOUSA HOMES
FLORIDA, L.P. TOUSA HOMES INVESTMENT #1, INC. TOUSA HOMES INVESTMENT #2, INC.
TOUSA HOMES INVESTMENT #2, LLC TOUSA HOMES MID-ATLANTIC HOLDING, LLC TOUSA HOMES
MID-ATLANTIC, LLC TOUSA HOMES NEVADA, LLC TOUSA HOMES, INC. TOUSA HOMES, L.P.
TOUSA INVESTMENT #2, INC. TOUSA MID-ATLANTIC INVESTMENT, LLC TOUSA REALTY, INC.
TOUSA, LLC By:   /s/ Tommy McAden     Name: Tommy McAden     Title: EVP





2





 
Subsidiary Borrowers (continued):
NEWMARK HOMES BUSINESS TRUST
By: /s/ Tommy McAden
Name: Tommy McAden
Title: Co-Managing TTEE
By: /s/ Paul Berkowitz
Name: Paul Berkowitz
Title: Co-Managing TTEE
By: /s/ Russell Devendorf
Name: Russell Devendorf
Title: Co-Managing TTEE





3





 
Subsidiary Borrowers (continued):
ENGLE HOMES DELAWARE, INC.
TOUSA DELAWARE, INC.
TOUSA FUNDING, LLC
By: /s/ Tommy McAden
Name: Tommy McAden
Title: EVP

  CITICORP NORTH AMERICA, INC., as Administrative Agent By: /s/ Thomas M. Halsch
Name: Thomas M. Halsch Title: VP and Director CITIBANK, N.A., as an Issuer By:
/s/ Thomas M. Halsch Name: Thomas M. Halsch Title: Vice President CITICORP NORTH
AMERICA, INC., as a Lender By: /s/ Thomas M. Halsch Name: Thomas M. Halsch
Title: VP and Director CITICORP NORTH AMERICA, INC., as Administrative Agent By:
/s/ Thomas M. Halsch Name: Thomas M. Halsch Title: VP and Director CITIBANK,
N.A., as an Issuer By: /s/ Thomas M. Halsch Name: Thomas M. Halsch Title: Vice
President CITICORP NORTH AMERICA, INC., as a Lender By: /s/ Thomas M. Halsch
Name: Thomas M. Halsch Title: VP and Director

4